:`> i',¢.i '

‘~ ~'~' =-i:».i;,iii;ii'

ZHI9JA?1’ 28 AH 10= 67

iN THE COURT OF APPEALS FOR THE STATE OF VVASH|NGTON

ANDREVV LEE BENJAN||N,
as Successor Aciministrator of the Estate
of Lue Aiice Green,

Appel|ant,
v.

DALYNNE SENGLETON and JOHN DOE
SINGE_ETON, her husband, and the
marital Community composed thereof,
AND LAV\/ OFF|CE OF B. CRA|G
COURLEY, PLLC, a V\lashington
Professional i_imited liability Company,
d/b/a GOURLEY LAVV GROUP,

Responcfent.

 

NO. 77684-3-|

DEV|SlON ONE

UNPUBLZS|'EED OP|NEON

FILED: danuary 28, 2019

ANoRUs, J. _ Successor administrator Andrevv Benjamin appeals the

dismissal of his legal malpractice claim against Datynne Sing|eton, the attorney for

predecessor administrator i_eonardo Mor'ik. Because “neither an estate beneficiary

nor a successor personai representative has privity of contract to bring a

malpractice cause of action” against the attorney for a predecessor personai

representative Trask v. But|er, 123 VVri.Zd 835, 847, 872 P.2d 1080 (1994), we

affirm

NO. 77684-3-{/2

E.M

Lue Alice Green died intestate on Apri| 20, 2005. Green had eight children
and three grandchildren entitled to inherit from her estate. The soie estate asset
was a home iocated at 1425 East Union Street, in the Capito| Hili neighborhood of
Seattle (the East Uriion Propeity). At the time of Green's death and antii the
probate was filed, some of Green’s children iived in the East Union Property.
Beniarnin contends that the shared living situation ended when one of Green’s
sonsl i\/lonk, moved into the East Union Pi'operty with his girlfriend and his
girifriend’s child, over the objection of other family members

i\/lonk fiied a probate action in King County Supei'ior Court on June 16, 2016.
Attorney Juiie Christenson originally appeared on behalf of iVlonk. VVith the
apparent consent of the beneficiaries, the court appointed i\/lonk administrator1 of
Green’s estate Without bond and granted ietters of administration

On August 2, 2016, Daiynne Sing|etori appeared on behalf of |Vioni136 Wash. 2d 322, 329-30, 962 P.2d 104 (1998). Dismissal is
appropriate only if it appears beyond doubt the plaintiff cannot prove any set of
facts that woqu justify recovery. ga ln reviewing the record, we assume the

plaintiff’s aliegations are true. _l__cL at 330.

 

3 Singleton was employed as an independent contractor by the law firm of Respondent Law Office
of B. Craig G~ourleyl Pt,LC. We refer to the Respondents coliectiveiy as “Singieton.”

_3_

NO. 77684-3-§/4

Benjamin alleged Singleton breached the standard of care of a reasonable
probate attorney by faiiing (1) to inform the probate court of the discord between
Nlonk and the other heirs (2)to require Monk to post a bond, (3) to seek the
appointment of a guardian ad iitem tor a developmentally disabled heir, (4) to
ensure the proceeds frorn the house saie were placed into a blocked or interest-
bearing trust account, and (5) to disclose i\/ionk’s theft of proceeds to the court
Benjamin aiso aileged that Singieton owed a fiduciary duty to Benjamin and to the
estate beneficiaries which she breached through her acts of maipractice.

The facts of this case are anaiogous to those in _`L'_ra_sk. ln that case, Laurel
S|aninka, the personal representative for the estates of her parents Johanna and
George Trask, breached her fiduciary duty in the management of the estate’s reai
property, and the court removed her as personal representative of both estates
E_s_k_, 123 VVn.2d at 838-39. Laurei's brother, l:tussell1 was appointed as
successor personal representative ld_. at 837, 839. Laurei and Russell signed a
settiement agreement whereby Laure| gave Russei| her share of the estate in
exchange for a release of liability _i_cL at 639. Russeli then filed a malpractice suit
against Laure|’s attorney, Richard But|er, who had represented her in a quiet titie
action and the sale of the estate’s real property, alieging Butier had negiigent|y
advised Laurel, resulting in a ioss of $90,000 from the estate _i_d_*.

The Court recognized that traditionaily, the oniy person who can sue an
attorney for malpractice is the ciient. g at 640. After applying a six-factor
baiancing test, it held that an attorney representing a personai representative owes
no duty of care to either the estate or estate beneficiaries because they are
incidentai, rather than intended, beneficiaries of the attorney-client relationship g

-4_

No. 77684-3~1/5

at 845. The Court cleariy held that a successor personal representative on behalf
of an estate, lacks the requisite privity of contract to bring a malpractice action
against the predecessor personai representatives attorney § at 847.

Like i_aure|, i\/lonk hired an attorney to assist him in probating his mother’s
estate and the attorney assisted him in obtaining an order authorizing and
approving the sate of Green's home Like Laurel, thonk misused estate assets and
was removed as administrator. Beniamin, like Russeli, was appointed to succeed
l\/ionk as administrator. Benjamin has not demonstrated why he would be deemed
an intended beneficiary of Singieton’s iegal services When the Suprerne Court held
that Russeli was not. Benjamin argues he stands in a different position than
Russell did in Trasi< v. Butier because he is not a beneficiary of the estate But
Benjamin brings this iawsuit in his representative capacity for the estate His
complaint seeks damages “caused to [the] Piaintitf Estate." lt, thus makes no
difference whether Benjamin is a beneficiary of the estate The Suprerne Court’s
holding in M is clear: Singleton did not owe a duty of care to the estate

Benjamin asserts standing under in re Guardianship of i(aran1 110 Wn. Appi
76, 38 P.3d 396 (2002) and Estate of Treadweli v. Wriqhtl 1‘i5 Wn. App. 236, 61
P.3d 1214 (2003).4 Those cases howeverl are distinguishable because both
invoived attorneys hired to estabiish guardianships where as both courts explicitly
said, the ward was the oniy intended beneficiary of the legal services the attorneys

provided § Karan, 110 Wash. App. at 78-79, 85-86 (attorney's faiiure to comply

 

4 Beniamin also relies on in re the Estate of Wiiiiams, 153 Wn. App. t047, 2009 WL 5092865 (Div.
1, 2009). Because it was decided prior to 2013l it does not meet the requirements of Geriera| Ru|e
14.1, and we will not consider its applicability to this appeal.

_5_

No. 77684-3~|/6

With statutory requirements resuited in guardian mismanaging the ward’s funds
giving successor guardian standing to sue attorney on behalf of ward because
services were not performed for the benefit of anyone other than the ward);
Treadwell, 115 Wash. App. at 241 (successor guardian had standing to sue on behalf
of ward after attorney’s omission of bond requirement in signed guardianship order
resulted in issuance of letters of guardianship without restrictions resuiting in the
guardian depleting the Ward's assets). Both EQM and Treadweli are factually
distinguishable because Singieton‘s legal services did not involve the creation of a
guardianship Her iegal services were performed for the benefit other ciient, i\/lonk,
and as in T£s_k_, the estate and Green’s heirs Were incidental, not actual,
beneficiaries of her services The facts of l'_[as_i< are more directiy analogous

Benjamin also argues that denying him standing insuiates negligent
attorneys from iiabiiity. The Supreme Court rejected this poiicy argument in Msk_.
The estate and its beneficiaries have a legat remedy “[T]he personal
representative owes the beneficiaries of an estate a fiduciary duty to act in the
estates best interest |f the personal representatives conduct fails below this
standard, the estate beneficiaries may bring a cause of action against the personal
representative for breach of fiduciary duty.” `_l'_r_as_k, 123 Wash. 2d at 843. Those
harmed by a personal representatives mismanagement of an estate do not lack
iegal redress

The _T_Lsi< court also recognized that, under Washington probate laws

estate beneficiaries have the ability to take a proactive role in the management of

the estate and to seek court orders directing a personal representatives actions

No. 77684-3-i/7
§ at 844. The estate beneficiaries had the ability to take measures to protect their
interests against possible malfeasance by iVlonk.

Finaliy, the Supreme Court determined that the “unresolvabie confiict of
interest that an estate attorney encounters in deciding whether to represent the
personai representative the estate, or the estate heirs unduiy burdens the legal
profession." lg_. at 845. it decided this poiicy concern trumped the possibility that
estate beneficiaries would be unabie to recoup money wrongfu|iy converted by a
predecessor personal representative See also Parks v. Fink. 173 Wash. App. 366,
388-69, 293 P.3d 1275 (2013) (beneficiary of will tacked standing to sue decedent’s
attorney for negligent preparation of wiil; imposing duty of care diminished
attorney's duty of undivided ioyalty to ciient).

The same poiicy considerations exist here Singieton owed an undivided
duty of loyalty to |Vlonk. Requiring Sing|eton to act in the best interest of the estate
or all its heirs would create the risk of interfering with her duty of undivided ioyalty

to him. The risk of such interference outweighs the risk of harm to the other

 

beneficiaries
Affirrned.
/-atw_, %L.
WE CONCUR: